Citation Nr: 1628480	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  13-10 672	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and T.G.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to April 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In April 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA).

The Veteran testified at his April 2016 hearing that he was moving from South Florida to Tampa and that he would be seeing a VA doctor there for the first time on that upcoming Saturday (i.e., April 9, 2016); he also indicated that he would ask this VA doctor if his service-connected type II diabetes mellitus required regulation of activities.  The most recent VA treatment reports that are currently associated with the record are dated in March 2013.  On remand, all outstanding VA treatment reports must be secured.

The Veteran also contends that he is entitled to a TDIU rating due to his service-connected type II diabetes mellitus (and its associated complications).  Because an increased rating claim for type II diabetes mellitus is on appeal, a claim for a TDIU rating has been raised, but such claim is limited only to the context of whether type II diabetes mellitus and all service-connected disabilities associated with such disability (i.e., left foot diabetic ulcer and the resultant amputation of his left third toe with scar; retinopathy; erectile dysfunction; bilateral upper extremity peripheral neuropathy; and bilateral lower extremity peripheral neuropathy) preclude him from securing or following a substantially gainful occupation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  [An August 2015 rating decision denied a TDIU rating in the context of all of the Veteran's service-connected disabilities.]

A March 2010 VA treatment report notes that the Veteran saw a private eye doctor for diabetic retinopathy; in addition, on August 2015 VA eye examination, it was noted that he was followed closely every four to six months by his private retina specialist (Dr. Burgess with Eye Physicians of Florida).  The treatment reports from this private provider that are currently associated with the record are dated from October 2013 through October 2014.  On remand, all outstanding private treatment reports must be secured.

Furthermore, on August 2015 VA genitourinary examination, it was noted that the Veteran had received a penile prosthesis at the Miami VA Medical Center (VAMC) in July 2015 for his erectile dysfunction.  As noted above, on remand, all outstanding VA treatment reports must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his type II diabetes mellitus (and its associated service-connected complications of left foot diabetic ulcer and the resultant amputation of his left third toe with scar, retinopathy, erectile dysfunction, bilateral upper extremity peripheral neuropathy, and bilateral lower extremity peripheral neuropathy), and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified, to specifically include all records pertaining to his treatment for diabetic retinopathy (both prior to October 2013 and since October 2014) from Dr. Burgess with Eye Physicians of Florida.  If any requested records are unavailable, the reason must be explained for the record, and the Veteran must be so notified.  The AOJ should also secure for the record complete copies of the clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for such disabilities since March 2013, to specifically include the Veteran's receipt of a penile prosthesis for his erectile dysfunction at the Miami VAMC in July 2015 and an appointment with a provider for his type II diabetes mellitus at the Tampa VAMC in April 2016.

2.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim for a rating in excess of 20 percent for type II diabetes mellitus, followed by readjudication of the TDIU claim (after any further development indicated and in light of the determination made on the diabetes claim).  If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

